Case 6:19-cv-01711-WWB-EJK Document 95-1 Filed 09/03/20 Page 1 of 15 PageID 1817


                                 EXHIBIT A
Case 6:19-cv-01711-WWB-EJK Document 95-1 Filed 09/03/20 Page 2 of 15 PageID 1818




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


     OVIEDO MEDICAL CENTER, LLC                )
                                               )
                  PLAINTIFF,                   )
                                               ) Case No.: 6:19-CV-01711-WWB-EJK
     v.                                        )
                                               )
     ADVENTIST HEALTH SYSTEM/SUNBELT,          )
     INC. d/b/a ADVENTHEALTH OVIEDO ER         )
                                               )
                  DEFENDANT.                   )
     __________________________________________)

     PLAINTIFF’S THIRD SET OF REQUESTS FOR PRODUCTION AND SECOND
          SET OF INTERROGATORIES PROPOUNDED TO DEFENDANT

            Pursuant to Rules 33 and 34 of the Federal Rules of Civil Procedure (“FRCP”),

     Plaintiff Oviedo Medical Center, LLC (“Oviedo ER” or “Plaintiff”), by counsel, hereby

     requests Defendant Adventist Health System/Sunbelt, Inc. d/b/a AdventHealth Oviedo ER

     (“Defendant” or “AdventHealth”), respond in writing to the following Third Set of

     Requests for Production and produce the documents identified in the document requests

     below at the law office of Middleton Reutlinger, 401 South Fourth Street, Suite 2600,

     Louisville, Kentucky 40202, and answer the following Second Set of Interrogatories in

     writing, under oath, within the time period permitted by Rules 33 and 34, after service

     hereof. These Requests for Production of Documents and Interrogatories shall be deemed

     continuing in nature pursuant to FRCP 26(e).
Case 6:19-cv-01711-WWB-EJK Document 95-1 Filed 09/03/20 Page 3 of 15 PageID 1819

                                                          Case No.: 6:19-CV-01711-WWB-EJK



             Plaintiff incorporates by reference the Instructions and Definitions set forth in the

     First Set of Interrogatories propounded upon Defendant Adventist Health System/Sunbelt,

     Inc. on or about November 11, 2019 as if fully set forth herein.



                                REQUESTS FOR PRODUCTION

             REQUEST NO. 78: Produce documents sufficient to identify the number of

     patients who presented for treatment to and/or were admitted to the AdventHealth Oviedo

     ER facility who were subsequently transferred to, admitted to, referred to, examined at

     and/or treated in another facility operated by or affiliated with AdventHealth, including

     without any limitation inpatient, observation, outpatient or office visits, following their

     initial visit to or treatment at the AdventHealth Oviedo ER facility.

             RESPONSE:




             REQUEST NO. 79: Produce documents sufficient to identify the number of

     patients who presented for treatment to and/or were admitted to the AdventHealth Oviedo

     ER facility who were subsequently transferred to, admitted to, referred to, examined at

     and/or treated in another facility operated or controlled by Defendant Adventist Health

     System/Sunbelt, Inc., including without any limitation inpatient, observation, outpatient or

     office visits, following their initial visit to or treatment at the AdventHealth Oviedo ER

     facility.

             RESPONSE:


                                                  2
Case 6:19-cv-01711-WWB-EJK Document 95-1 Filed 09/03/20 Page 4 of 15 PageID 1820

                                                           Case No.: 6:19-CV-01711-WWB-EJK



             REQUEST NO. 80: For those patients of the AdventHealth Oviedo ER facility

     who were subsequently transferred to, admitted to, referred to, examined at and/or treated

     at another facility operated by or affiliated with AdventHealth following that patient’s visit

     to or treatment at the AdventHealth Oviedo ER facility, as set forth in Request No. 78,

     above, produce documents sufficient to identify the gross revenues, deductions to gross

     revenues, other operating revenues, and net revenues to AdventHealth arising from or

     connected to services performed on or for those patients at the subsequent facility,

     including without any limitation inpatient, observation, outpatient or office visits.

             RESPONSE:




             REQUEST NO. 81: For those patients of the AdventHealth Oviedo ER facility

     who were subsequently transferred to, admitted to, referred to, examined at and/or treated

     at another facility operated or controlled by Defendant Adventist Health System/Sunbelt,

     Inc. following that patient’s visit to or treatment at the AdventHealth Oviedo ER facility,

     as set forth in Request No. 79, above, produce documents sufficient to identify the gross

     revenues, deductions to gross revenues, other operating revenues, and net revenues to

     Defendant Adventist Health System/Sunbelt, Inc. arising from or connected to services

     performed on or for those patients at the subsequent facility, including without any

     limitation inpatient, observation, outpatient or office visits.

             RESPONSE:




                                                    3
Case 6:19-cv-01711-WWB-EJK Document 95-1 Filed 09/03/20 Page 5 of 15 PageID 1821

                                                           Case No.: 6:19-CV-01711-WWB-EJK




            REQUEST NO. 82: For those patients of the AdventHealth Oviedo ER facility

     who were subsequently transferred to, admitted to, referred to, examined at and/or treated

     at another facility operated by or affiliated with AdventHealth following that patient’s visit

     to or treatment at the AdventHealth Oviedo ER facility, as set forth in Request Nos. 78 and

     80, above, produce documents sufficient to identify any expenses or costs incurred,

     itemized by individual expense or cost categories, by AdventHealth in connection with the

     services performed on or for those patients at the subsequent facility, including without

     any limitation inpatient, observation, outpatient or office visits.

            RESPONSE:




            REQUEST NO. 83: For those patients of the AdventHealth Oviedo ER facility

     who were subsequently transferred to, admitted to, referred to, examined at and/or treated

     at another facility operated or controlled by Defendant Adventist Health System/Sunbelt,

     Inc. following that patient’s visit to or treatment at the AdventHealth Oviedo ER facility,

     as set forth in Request Nos. 79 and 81, above, produce documents sufficient to identify any

     expenses or costs incurred, itemized by individual expense or cost categories, by Defendant

     Adventist Health System/Sunbelt, Inc. in connection with the services performed on or for

     those patients at the subsequent facility, including without any limitation inpatient,

     observation, outpatient or office visits.

            RESPONSE:


                                                    4
Case 6:19-cv-01711-WWB-EJK Document 95-1 Filed 09/03/20 Page 6 of 15 PageID 1822

                                                          Case No.: 6:19-CV-01711-WWB-EJK




             REQUEST NO. 84: For those patients of the AdventHealth Oviedo ER facility

     who were subsequently transferred to, admitted to, referred to, examined at and/or treated

     at another facility operated by or affiliated with AdventHealth following that patient’s visit

     to or treatment at the AdventHealth Oviedo ER facility, as set forth in Request Nos. 78 and

     80, above, produce documents sufficient to identify all itemized revenues and costs

     included in each of the following: (a) gross and net revenues; (b) gross and net profit/loss;

     (c) discounts or deductions to gross revenue; (d) cost of goods sold; (e) operating expenses;

     (f) operating profit/loss; (g) incremental profit; (h) each expense or cost deducted from net

     sales to arrive at incremental profit; (i) contribution margin; (j) allocated overhead

     expenses and/or other allocated expenses; (k) other sales, general, and administrative

     expenses, as well as any of the underlying information used to determine these amounts,

     by AdventHealth in connection with the services performed on or for those patients at the

     subsequent facility, including without any limitation inpatient, observation, outpatient or

     office visits.

             RESPONSE:




             REQUEST NO. 85: For those patients of the AdventHealth Oviedo ER facility

     who were subsequently transferred to, admitted to, referred to, examined at and/or treated

     at another facility operated or controlled by Defendant Adventist Health System/Sunbelt,

     Inc. following that patient’s visit to or treatment at the AdventHealth Oviedo ER facility,

     as set forth in Request Nos. 79 and 81, above, produce documents sufficient to identify all

                                                   5
Case 6:19-cv-01711-WWB-EJK Document 95-1 Filed 09/03/20 Page 7 of 15 PageID 1823

                                                           Case No.: 6:19-CV-01711-WWB-EJK



     itemized revenues and costs included in each of the following: (a) gross and net revenues;

     (b) gross and net profit/loss; (c) discounts or deductions to gross revenue; (d) cost of goods

     sold; (e) operating expenses; (f) operating profit/loss; (g) incremental profit; (h) each

     expense or cost deducted from net sales to arrive at incremental profit; (i) contribution

     margin; (j) allocated overhead expenses and/or other allocated expenses; (k) other sales,

     general, and administrative expenses, as well as any of the underlying information used to

     determine these amounts, by Defendant Adventist Health System/Sunbelt, Inc. in

     connection with the services performed on or for those patients at the subsequent facility,

     including without any limitation inpatient, observation, outpatient or office visits.

             RESPONSE:




             REQUEST NO. 86: For those patients of the AdventHealth Oviedo ER facility

     who were subsequently transferred to, admitted to, referred to, examined at and/or treated

     at another facility operated by or affiliated with AdventHealth following that patient’s visit

     to or treatment at the AdventHealth Oviedo ER facility, as set forth in Request Nos. 78 and

     80, above, produce documents sufficient to identify the costs that vary with incremental

     output (“variable cost”) and the costs that do not vary with incremental output (“fixed

     costs”) for each of the costs incurred by AdventHealth in connection with the services

     performed on or for those patients at the subsequent facility, including without any

     limitation inpatient, observation, outpatient or office visits.

             RESPONSE:

                                                    6
Case 6:19-cv-01711-WWB-EJK Document 95-1 Filed 09/03/20 Page 8 of 15 PageID 1824

                                                          Case No.: 6:19-CV-01711-WWB-EJK




             REQUEST NO. 87: For those patients of the AdventHealth Oviedo ER facility

     who were subsequently transferred to, admitted to, referred to, examined at and/or treated

     at another facility operated or controlled by Defendant Adventist Health System/Sunbelt,

     Inc. following that patient’s visit to or treatment at the AdventHealth Oviedo ER facility,

     as set forth in Request Nos. 79 and 81, above, produce documents sufficient to identify the

     costs that vary with incremental output (“variable cost”) and the costs that do not vary with

     incremental output (“fixed costs”) for each of the costs incurred by Defendant Adventist

     Health System/Sunbelt, Inc. in connection with the services performed on or for those

     patients at the subsequent facility, including without any limitation inpatient, observation,

     outpatient or office visits.

             RESPONSE:




             REQUEST NO. 88: Produce Documents sufficient to identify all itemized

     revenues and costs included in each of the following: (a) gross and net revenues; (b) gross

     and net profit/loss; (c) discounts or deductions to gross revenue; (d) cost of goods sold; (e)

     operating expenses; (f) operating profit/loss; (g) incremental profit; (h) each expense or

     cost deducted from net sales to arrive at incremental profit; (i) contribution margin; (j)

     allocated overhead expenses and/or other allocated expenses; (k) other sales, general, and

     administrative expenses, as well as any of the underlying information used to determine

     these amounts, in connection with the sale and/or provision of services and/or the offering



                                                   7
Case 6:19-cv-01711-WWB-EJK Document 95-1 Filed 09/03/20 Page 9 of 15 PageID 1825

                                                       Case No.: 6:19-CV-01711-WWB-EJK



     of services and/or the marketing or advertising of services at the AdventHealth Oviedo ER

     Facility.

             RESPONSE:




             REQUEST NO. 89: Produce Documents sufficient to identify the costs that vary

     with incremental output (“variable cost”) and the costs that do not vary with incremental

     output (“fixed costs”) for each of the costs incurred in connection with the actual or

     anticipated sale and/or provision of services and/or the offering of services and/or the

     marketing or advertising of services at the AdventHealth Oviedo ER Facility.

             RESPONSE:




             REQUEST NO. 90: Produce all underlying Documents used to create the

     Operating Income Statements for AdventHealth Oviedo ER Facility contained in Oviedo

     Operating Income Statements - FY 2019 - July YTD 2020.xlsm.

             RESPONSE:




                                                8
Case 6:19-cv-01711-WWB-EJK Document 95-1 Filed 09/03/20 Page 10 of 15 PageID 1826

                                                       Case No.: 6:19-CV-01711-WWB-EJK



            REQUEST NO. 91: Produce Documents sufficient to identify the costs that vary

     with incremental output (“variable cost”) and the costs that do not vary with incremental

     output (“fixed costs”) for each of the cost line items included the Operating Income

     Statements for AdventHealth Oviedo ER Facility contained in Oviedo Operating Income

     Statements - FY 2019 - July YTD 2020.xlsm.

            RESPONSE:




            REQUEST NO. 92: Produce Documents sufficient to identify each of the revenue,

     deduction, and cost line items captured in the Operating Income Statements for

     AdventHealth Oviedo ER Facility contained in Oviedo Operating Income Statements - FY

     2019 - July YTD 2020.xlsm and how each of those amounts were determined.

            RESPONSE:




            REQUEST NO. 93: Produce all underlying Documents used to create the

     Operating Income Statement for AdventHealth Oviedo ER Facility contained in AHS-

     OVIEDO ER 000001.

            RESPONSE:




                                                9
Case 6:19-cv-01711-WWB-EJK Document 95-1 Filed 09/03/20 Page 11 of 15 PageID 1827

                                                       Case No.: 6:19-CV-01711-WWB-EJK



            REQUEST NO. 94: Produce Documents sufficient to identify each of the revenue,

     deduction, and cost line items captured in the Operating Income Statements for

     AdventHealth Oviedo ER Facility contained in AHS-OVIEDO ER 000001 and how each

     of those amounts were determined.

            RESPONSE:




            REQUEST NO. 95: Produce Documents sufficient to identify the costs that vary

     with incremental output (“variable cost”) and the costs that do not vary with incremental

     output (“fixed costs”) for each of the cost line items included the Operating Income

     Statements for AdventHealth Oviedo ER Facility contained in AHS-OVIEDO ER 000001.

            RESPONSE:




                                                10
Case 6:19-cv-01711-WWB-EJK Document 95-1 Filed 09/03/20 Page 12 of 15 PageID 1828

                                                           Case No.: 6:19-CV-01711-WWB-EJK



                                       INTERROGATORIES

            INTERROGATORY NO. 7: Identify the number of patients of the AdventHealth

     Oviedo ER facility, since opening, who were subsequently transferred to, admitted to,

     referred to, examined at and/or treated in another facility operated by or affiliated with

     AdventHealth following that patient’s visit to or treatment at the AdventHealth Oviedo ER

     facility, including without any limitation inpatient, observation, outpatient or office visits,

     and for such patients, identify the total charges for the good and services rendered by

     Advent Health to those patients from the opening of the AdventHealth Oviedo ER facility

     to present (by fiscal year), the total payments received by AdventHealth (whether from the

     patients or from a third party payor) and the expenses or costs incurred by AdventHealth,

     itemized by individual expense or cost categories, for any services provided to or

     performed in connection with those patients.

            ANSWER:




            INTERROGATORY NO. 8: Identify the number of patients of the AdventHealth

     Oviedo ER facility, since opening, who were subsequently transferred to, admitted to,

     referred to, examined at and/or treated in another facility operated or controlled by

     Defendant Adventist Health System/Sunbelt, Inc., including without any limitation

     inpatient, observation, outpatient or office visits, following that patient’s visit to or

     treatment at the AdventHealth Oviedo ER facility, and for such patients, identify the total

     charges for the good and services rendered by Adventist Health System/Sunbelt, Inc. to

     those patients from the opening of the AdventHealth Oviedo ER facility to present (by

                                                   11
Case 6:19-cv-01711-WWB-EJK Document 95-1 Filed 09/03/20 Page 13 of 15 PageID 1829

                                                        Case No.: 6:19-CV-01711-WWB-EJK



     fiscal year), the total payments received by Adventist Health System/Sunbelt, Inc. (whether

     from the patients or from a third party payor) and the expenses or costs incurred by

     Adventist Health System/Sunbelt, Inc., itemized by individual expense or cost categories,

     for any services provided to or performed in connection with those patients.

            ANSWER:




            INTERROGATORY NO. 9: Identify the number of patients, by year, who have

     presented for treatment at the AdventHealth Oviedo ER facility, since opening.

            ANSWER:


      Dated: August 31, 2020
                                            /s/ Greg J. Weintraub_________________
                                            Martin B. Goldberg
                                            Greg J. Weintraub
                                            Emily L. Pincow
                                            LASH & GOLDBERG, LLP
                                            Miami Tower
                                            100 SE 2nd Street, Suite 1200
                                            Miami, FL 33131-2158
                                            Phone: (305) 347-4040
                                            Fax: (305) 347-4050
                                            mgoldberg@lashgoldberg.com
                                            gweintraub@lashgoldberg.com
                                            epincow@lashgoldberg.com

                                            -and-

                                            Dennis D. Murrell (admitted pro hac vice)
                                            Elisabeth S. Gray (admitted pro hac vice)
                                            Brian P. McGraw (admitted pro hac vice)
                                            MIDDLETON REUTLINGER
                                            401 S. Fourth Street, Suite 2600

                                                 12
Case 6:19-cv-01711-WWB-EJK Document 95-1 Filed 09/03/20 Page 14 of 15 PageID 1830

                                               Case No.: 6:19-CV-01711-WWB-EJK



                                   Louisville, Kentucky 40202
                                   Phone: (502) 584-1135
                                   Fax: (502) 561-0442
                                   dmurrell@middletonlaw.com
                                   egray@middletonlaw.com
                                   bmcgraw@middletonlaw.com

                                   Counsel for Plaintiff




                                       13
Case 6:19-cv-01711-WWB-EJK Document 95-1 Filed 09/03/20 Page 15 of 15 PageID 1831

                                                      Case No.: 6:19-CV-01711-WWB-EJK



                                CERTIFICATE OF SERVICE

            The undersigned hereby certifies that on August 31, 2020, the foregoing was
     emailed to the following counsel of record:

                                                        /s/ Greg. J. Weintraub
                                                            Greg J. Weintraub

     Service List
     Mayanne Downs
     Florida Bar No. 754900
     Primary: mayanne.downs@gray-robinson.com
     Secondary: kathy.savage@gray-robinson.com
     Michael J. Colitz, III
     Florida Bar No. 164348
     Primary: michael.colitz@gray-robinson.com
     Secondary: jessica.gonzalez@gray-robinson.com
     Jason Zimmerman
     Florida Bar No. 104392
     Primary: jason.zimmerman@gray-robinson.com
     Secondary: cindi.garner@gray-robinson.com
     Gray Robinson, P.A.
     301 E. Pine Street, Suite 1400 (32801)
     P.O. Box 3068
     Orlando, Florida 32802
     Telephone: (407) 843-8880
     Facsimile: (407) 244-5690

     Attorneys for Defendant,
     ADVENTIST HEALTH SYSTEM/SUNBELT, INC.
     D/B/A ADVENTHEALTH OVIEDO ER




                                               14
